DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 February 2022 has been entered.

Claims 1, 6 and 11 are currently amended, claims 2, 3, 7, 8, 12 and 13 are as previously presented claims 4, 9 and 14 are as originally presented and claims 5, 10 and 15 were previously cancelled.  In summary, claims 1-3, 6-9 and 11-14 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Walton (U. S. Patent Application Publication 2017/0365100 A1, hereafter ‘100) and in view of Inagi et al. (U. S. Patent Application Publication 2018/0165853 A1, hereafter ‘853).

Regarding claim 1 (Currently Amended), Walton teaches a method for synthesizing virtual and real objects (‘100; ¶ 0067; the augmented reality processing system may then generate a new image, i.e. an augmented reality image, which is a combination of the image of the real scene and a second image, which may be an image of one or more virtual objects that are to be visually inserted within the real scene), applied to a terminal device (‘100; fig. 22; ¶ 0228; ¶ 0232; A processor, computer, or computer system may be any kind of device, machine or dedicated circuit, or collection or portion thereof, with processing capability such that it can execute instructions. A processor may be any kind of general purpose or dedicated processor, such as a CPU, GPU, System-on-chip, state machine, media processor, an application-specific a target object in [[the]]an image captured by the terminal device (‘100; fig. 1, real objects 102 and 103; ¶ 0066-0067; ¶ 0069; scene 100 is a real three-dimensional space in which real objects 102, 103 may be positioned; an augmented reality processing system may be configured to select a viewpoint of the scene and to capture a first image 500 of the scene with respect to that viewpoint; one of the two real objects may be specified as the acquired target object); a depth information fusion mode (‘100; fig. 4(c); ¶ 0093; real and virtual depth values are determined and combined in a depth information fusion mode), acquiring depth information of the target object (‘100; figs. 2(a)-2(c); ¶ 0076; example of acquiring real image depth values for real objects 102 and 103) by a camera apparatus (‘100; figs 1, (2a) and 4(a), elements 210 and 220 of capture device 200; fig. 22, element 2215; ¶ 0005; ¶ 0068; ¶ 0228) of the terminal device (‘100; fig. 22; ¶ 0228; ¶ 0232; A processor, computer, or computer system may be any kind of device, machine or dedicated circuit, or collection or portion thereof, with processing capability such that it can execute instructions. A processor may be any kind of general purpose or dedicated processor, such as a CPU, GPU, System-on-chip, state machine, media processor, an application-specific integrated circuit (ASIC), a programmable logic array, a field-programmable gate array (FPGA), or the like. A computer or computer system may comprise one or more processors.), wherein the depth information fusion mode is configured to superimpose a virtual object generated by computer modeling on the image (‘100; fig. 4(a); ¶ 0087-0088; ¶ 0092; To generate 3); acquiring position information of the virtual object placed in the image (‘100; fig. 4(a); ¶ 0087-0088; ¶ 0092; To generate the augmented reality image 600, the position and depth values of a virtual object 104 with respect to the scene are determined and the virtual object 104 is rendered with respect to a selected viewpoint of the scene 100); determining, after the target object is acquired, depth information of the virtual object according to the position information of the virtual object placed in the image (‘100; fig. 4(a); ¶ 0087-0088; ¶ 0092; To generate the augmented reality image 600, the position and depth values of a virtual object 104 with respect to the scene are determined and the virtual object 104 is rendered with respect to a selected viewpoint of the scene 100), wherein the depth information of the virtual object is recorded in the position information of the virtual object (‘100; fig. 4(c); ¶ 0092; In FIG. 4(c), real depth values and virtual depth values may be determined with respect to line X-Y3
Inagi, working in the same field of endeavor, however, explicitly teaches, that the depth information of the virtual object changes with the movement of the virtual object in the image (‘853; fig. 15; ¶ 0077; ¶ 0088; the depth information of the virtual object changes with the movement of the virtual object) for the benefit of maintaining correct positioning of a virtual object within an augmented reality image of the virtual object superposed into the image of the real scene.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Inagi for disclosing that the depth information of the virtual object changes with the movement of the virtual object in the image with the teachings of systems and methods for synthesizing virtual and real objects as taught by Walton for the benefit of maintaining correct positioning of a virtual object within an augmented reality image of the virtual object superposed into the image of the real scene.

In regard to claim 2 (Previously Presented), Walton and Inagi teach the method according to claim 1 and further teach wherein the superimposing the virtual object on the image according to the comparison result of the depth information of the target object and the depth information of the virtual object comprises: when the depth information of the target object is smaller than the depth information of the virtual object, superimposing a portion of the virtual object which is not occluded by the target object on the image (‘100; figs. 4(a)-4(c), element 424; ¶ 0095).

Regarding claim 3 (Previously Presented), Walton and Inagi teach the method according to claim 1 and further teach wherein the superimposing the virtual object on the image according to the comparison result of the depth information of the target object and the depth information 

Claim 5 (Canceled).

In regard to claim 6 (Currently Amended), Walton teaches a terminal device (‘100; fig. 22; ¶ 0228; ¶ 0232; A processor, computer, or computer system may be any kind of device, machine or dedicated circuit, or collection or portion thereof, with processing capability such that it can execute instructions. A processor may be any kind of general purpose or dedicated processor, such as a CPU, GPU, System-on-chip, state machine, media processor, an application-specific integrated circuit (ASIC), a programmable logic array, a field-programmable gate array (FPGA), or the like. A computer or computer system may comprise one or more processors.), comprising: a processor (‘100; fig. 22, element 2202, CPU; ¶ 0228); a camera apparatus (‘100; figs 1, (2a) and 4(a), elements 210 and 220 of capture device 200; fig. 22, element 2215; ¶ 0005; ¶ 0068; ¶ 0228) coupled to the processor (‘100; fig. 22, element 2202, CPU; ¶ 0228); and a memory (‘100; fig. 22, element 2206, memory; ¶ 0228) for storing instructions executable by the processor (‘100; ¶ 0025; ¶ 0231); wherein the processor (‘100; fig. 22, element 2202, CPU; ¶ 0228) is configured to: a target object in [[the]]an image captured by the terminal device (‘100; a depth information fusion mode (‘100; fig. 4(c); ¶ 0093; real and virtual depth values are determined and combined in a depth information fusion mode), acquire depth information of the target object (‘100; figs. 2(a)-2(c); ¶ 0076; example of acquiring real image depth values for real objects 102 and 103) by a camera apparatus (‘100; figs 1, (2a) and 4(a), elements 210 and 220 of capture device 200; fig. 22, element 2215; ¶ 0005; ¶ 0068; ¶ 0228) of the terminal device (‘100; fig. 22; ¶ 0228; ¶ 0232; A processor, computer, or computer system may be any kind of device, machine or dedicated circuit, or collection or portion thereof, with processing capability such that it can execute instructions. A processor may be any kind of general purpose or dedicated processor, such as a CPU, GPU, System-on-chip, state machine, media processor, an application-specific integrated circuit (ASIC), a programmable logic array, a field-programmable gate array (FPGA), or the like. A computer or computer system may comprise one or more processors.), wherein the depth information fusion mode is configured to superimpose a virtual object generated by computer modeling on the image (‘100; fig. 4(a); ¶ 0087-0088; ¶ 0092; To generate the augmented reality image 600, the position and depth values of a virtual object 104 with respect to the scene are determined and the virtual object 104 is rendered with respect to a selected viewpoint of the scene 100), and the depth information of the target object is configured to indicate a distance between the target object and the terminal device (‘100; figs. 2(a)-2(c) and 4(a)-4(c); ¶ 0092; In FIG. 4(c), real depth values and virtual depth values may be determined 3); acquire position information of the virtual object placed in the image (‘100; fig. 4(a); ¶ 0087-0088; ¶ 0092; To generate the augmented reality image 600, the position and depth values of a virtual object 104 with respect to the scene are determined and the virtual object 104 is rendered with respect to a selected viewpoint of the scene 100); determine, after the target object is acquired, depth information of the virtual object according to the position information of the virtual object placed in the image (‘100; fig. 4(a); ¶ 0087-0088; ¶ 0092; To generate the augmented reality image 600, the position and depth values of a virtual object 104 with respect to the scene are determined and the virtual object 104 is rendered with respect to a selected viewpoint of the scene 100), wherein the depth information of the virtual object is recorded in the position information of the virtual object (‘100; fig. 4(c); ¶ 0092; In FIG. 4(c), real depth values and virtual depth values may be determined with respect to line X-Y3); and superimpose the virtual object on the image according to a comparison result of the depth information of the target object and the depth information of the virtual object (‘100; fig. 4(a); ¶ 0002; ¶ 0087-0088; ¶ 0091-0092; To generate the augmented reality image 600, the position and depth values of a virtual object 104 with respect to the scene are determined and the virtual object 104 is rendered with respect to a selected viewpoint of the scene 100) but does not explicitly teach, and the depth information of the virtual object changes with the movement of the virtual object in the image.
Inagi, working in the same field of endeavor, however, explicitly teaches, that the depth information of the virtual object changes with the movement of the virtual object in the image (‘853; fig. 15; ¶ 0077; ¶ 0088; the depth information of the virtual object changes with the movement of the virtual object) for the benefit of maintaining correct positioning of a virtual 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Inagi for disclosing that the depth information of the virtual object changes with the movement of the virtual object in the image with the teachings of systems and methods for synthesizing virtual and real objects as taught by Walton for the benefit of maintaining correct positioning of a virtual object within an augmented reality image of the virtual object superposed into the image of the real scene.

Regarding claim 7 (Previously Presented), Walton and Inagi teach the terminal device according to claim 6 and further teach wherein in superimposing the virtual object on the image according to the comparison result of the depth information of the target object and the depth information of the virtual object, the processor (‘100; fig. 22, element 2202, CPU; ¶ 0228) is further configured to: when the depth information of the target object is smaller than the depth information of the virtual object, superimpose a portion of the virtual object which is not occluded by the target object on the image (‘100; figs. 4(a)-4(c), element 424; ¶ 0095).

In regard to claim 8 (Previously Presented), Walton and Inagi teach the terminal device according to claim 6 and further teach wherein in superimposing the virtual object on the image according to the comparison result of the depth information of the target object and the depth information of the virtual object, the (‘100; fig. 22, element 2202, CPU; ¶ 0228) is further configured to: when the depth information of the target object is larger than the depth information of the virtual object, superimpose the whole virtual object on the image (‘100; figs. 

Claim 10 (Canceled).

Regarding claim 11 (Currently Amended), Walton teaches a non-transitory computer-readable storage medium having stored therein instructions (‘100; ¶ 0025; ¶ 0231) that, when executed by a processor (‘100; fig. 22, element 2202, CPU; ¶ 0228) of a terminal device (‘100; fig. 22; ¶ 0228; ¶ 0232; A processor, computer, or computer system may be any kind of device, machine or dedicated circuit, or collection or portion thereof, with processing capability such that it can execute instructions. A processor may be any kind of general purpose or dedicated processor, such as a CPU, GPU, System-on-chip, state machine, media processor, an application-specific integrated circuit (ASIC), a programmable logic array, a field-programmable gate array (FPGA), or the like. A computer or computer system may comprise one or more processors.), cause the terminal device (‘100; fig. 22; ¶ 0228; ¶ 0232; A processor, computer, or computer system may be any kind of device, machine or dedicated circuit, or collection or portion thereof, with processing capability such that it can execute instructions. A processor may be any kind of general purpose or dedicated processor, such as a CPU, GPU, System-on-chip, state machine, media processor, an application-specific integrated circuit (ASIC), a programmable logic array, a field-programmable gate array (FPGA), or the like. A computer or computer system may comprise one or more processors.) to perform a method for synthesizing virtual and real objects, the method comprising: a target object in [[the]]an image captured by the terminal device (‘100; fig. 1, real objects 102 and 103; ¶ 0066-0067; ¶ 0069; scene 100 is a real three-dimensional space in which real objects 102, 103 may be positioned; an augmented reality processing system may be configured to select a viewpoint of the scene and to capture a first image 500 of the scene with respect to that viewpoint; one of the two real objects may be specified as the acquired target object); when the target object is acquired, starting a depth information fusion mode, and in [[the]]a depth information fusion mode (‘100; fig. 4(c); ¶ 0093; real and virtual depth values are determined and combined in a depth information fusion mode), acquiring depth information of the target object (‘100; figs. 2(a)-2(c); ¶ 0076; example of acquiring real image depth values for real objects 102 and 103) by a camera apparatus (‘100; figs 1, (2a) and 4(a), elements 210 and 220 of capture device 200; fig. 22, element 2215; ¶ 0005; ¶ 0068; ¶ 0228) of the terminal device (‘100; fig. 22; ¶ 0228; ¶ 0232; A processor, computer, or computer system may be any kind of device, machine or dedicated circuit, or collection or portion thereof, with processing capability such that it can execute instructions. A processor may be any kind of general purpose or dedicated processor, such as a CPU, GPU, System-on-chip, state machine, media processor, an application-specific integrated circuit (ASIC), a programmable logic array, a field-programmable gate array (FPGA), or the like. A computer or computer system may comprise one or more processors.), wherein the depth information fusion mode is configured to superimpose a virtual object generated by computer modeling on the image (‘100; fig. 4(a); ¶ 0087-0088; ¶ 0092; To generate the augmented reality image 600, the position and depth values of a virtual object 104 with respect to the scene are determined and the virtual object 104 is rendered with respect to a selected viewpoint of the scene 100), and the depth information of the target object is configured 3); acquiring position information of the virtual object placed in the image (‘100; fig. 4(a); ¶ 0087-0088; ¶ 0092; To generate the augmented reality image 600, the position and depth values of a virtual object 104 with respect to the scene are determined and the virtual object 104 is rendered with respect to a selected viewpoint of the scene 100); determining, after the target object is acquired, depth information of the virtual object according to the position information of the virtual object placed in the image (‘100; fig. 4(a); ¶ 0087-0088; ¶ 0092; To generate the augmented reality image 600, the position and depth values of a virtual object 104 with respect to the scene are determined and the virtual object 104 is rendered with respect to a selected viewpoint of the scene 100), wherein the depth information of the virtual object is recorded in the position information of the virtual object (‘100; fig. 4(c); ¶ 0092; In FIG. 4(c), real depth values and virtual depth values may be determined with respect to line X-Y3); and superimposing the virtual object on the image according to a comparison result of the depth information of the target object and the depth information of the virtual object (‘100; fig. 4(a); ¶ 0002; ¶ 0087-0088; ¶ 0091-0092; To generate the augmented reality image 600, the position and depth values of a virtual object 104 with respect to the scene are determined and the virtual object 104 is rendered with respect to a selected viewpoint of the scene 100) but does not explicitly teach, and the depth information of the virtual object changes with the movement of the virtual object in the image.
Inagi, working in the same field of endeavor, however, explicitly teaches, that the depth information of the virtual object changes with the movement of the virtual object in the image (‘853; fig. 15; ¶ 0077; ¶ 0088; the depth information of the virtual object changes with the 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Inagi for disclosing that the depth information of the virtual object changes with the movement of the virtual object in the image with the teachings of systems and methods for synthesizing virtual and real objects as taught by Walton for the benefit of maintaining correct positioning of a virtual object within an augmented reality image of the virtual object superposed into the image of the real scene.

In regard to claim 12 (Previously Presented), Walton and Inagi teach the non-transitory computer-readable storage medium according to claim 11 and further teach wherein the superimposing the virtual object on the image according to the comparison result of the depth information of the target object and the depth information of the virtual object comprises: when the depth information of the target object is smaller than the depth information of the virtual object, superimposing a portion of the virtual object which is not occluded by the target object on the image (‘100; figs. 4(a)-4(c), element 424; ¶ 0095).

Regarding claim 13 (Previously Presented), Walton and Inagi teach the non-transitory computer-readable storage medium according to claim 11 and further teach wherein the superimposing the virtual object on the image according to the comparison result of the depth information of the target object and the depth information of the virtual object comprises: when the depth information of the target object is larger than the depth information of the virtual 

Claim 15 (Canceled).

Claims 4, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Walton (U. S. Patent Application Publication 2017/0365100 A1, hereafter ‘100) as applied to claims 1-3, 6-8 and 11-13 above, and in view of Inagi et al. (U. S. Patent Application Publication 2018/0165853 A1, hereafter ‘853) as applied to claims 1-3, 6-8 and 11-13 above, and further in view of Jaszlics et al. (U. S. Patent 6,166,744, already of record, hereafter ‘744).

In regard to claim 4 (Original), Walton and Inagi teach the method according to claim 1 and further teach wherein the camera apparatus of the terminal device includes at least two cameras (‘100; figs 1, (2a) and 4(a), elements 210 and 220 of capture device 200; camera apparatus), and do not teach the acquiring the depth information of the target object by the camera apparatus of the terminal device comprises: determining the depth information of the target object according to a position relationship between the target object and the at least two cameras, and a distance between the at least two cameras.
Jaszlics, working in the same field of endeavor, however, teaches the acquiring the depth information of the target object by the camera apparatus of the terminal device comprises: determining the depth information of the target object according to a position relationship between the target object and the at least two cameras (‘744; figs. 2 and 24; col. 18, ln. 34-47; range d from the passive range measurement device is d=a/(tan X1-tan X2), or for d >> a, d=a/(X1-X2) where X1 and X2 are the apparent angular increments of the pixel of interest from the optical axes of Camera 1, and Camera 2, respectively), and a distance between the at least two cameras (‘744; figs. 2 and 24; col. 18, ln. 34-47; Passive ranging methods are based on parallax measurements of ranging sectors (pixels) in coaxial CCD matrix cameras with parallel optical axes separated by a known baseline (FIG. 24); the range d from the passive range measurement device is d=a/(tan X1-tan X2), or for d >> a, d=a/(X1-X2) where X1 and X2 are the apparent angular increments of the pixel of interest from the optical axes of Camera 1, and Camera 2, respectively and alpha is the distance between the two cameras) for the benefit of providing passive ranging methods based on parallax measurements to determine depth values within the real scene.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Jaszlics for determining the depth information of the target object according to a position relationship between the target object and the at least two cameras with the teachings of systems and methods for synthesizing virtual and real objects as taught by Walton in view of Inagi for the benefit of providing passive ranging methods based on parallax measurements to determine depth values within the real scene.

Regarding claim 9 (Original), Walton and Inagi teach the terminal device according to claim 6 and further teach wherein the camera apparatus of the terminal includes at least two cameras (‘100; figs 1, (2a) and 4(a), elements 210 and 220 of capture device 200; camera 
Jaszlics, working in the same field of endeavor, however, teaches the acquiring the depth information of the target object by the camera apparatus of the terminal device comprises: determining the depth information of the target object according to a position relationship between the target object and the at least two cameras (‘744; figs. 2 and 24; col. 18, ln. 34-47; Passive ranging methods are based on parallax measurements of ranging sectors (pixels) in coaxial CCD matrix cameras with parallel optical axes separated by a known baseline (FIG. 24); the range d from the passive range measurement device is d=a/(tan X1-tan X2), or for d >> a, d=a/(X1-X2) where X1 and X2 are the apparent angular increments of the pixel of interest from the optical axes of Camera 1, and Camera 2, respectively), and a distance between the at least two cameras (‘744; figs. 2 and 24; col. 18, ln. 34-47; Passive ranging methods are based on parallax measurements of ranging sectors (pixels) in coaxial CCD matrix cameras with parallel optical axes separated by a known baseline (FIG. 24); the range d from the passive range measurement device is d=a/(tan X1-tan X2), or for d >> a, d=a/(X1-X2) where X1 and X2 are the apparent angular increments of the pixel of interest from the optical axes of Camera 1, and Camera 2, respectively and alpha is the distance between the two cameras) for the benefit of providing passive ranging methods based on parallax measurements to determine depth values within the real scene.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Jaszlics for determining the depth 

In regard to claim 14 (Original), Walton and Inagi teach the non-transitory computer-readable storage medium according to claim 11 and further teach wherein the camera apparatus of the terminal device includes at least two cameras (‘100; figs 1, (2a) and 4(a), elements 210 and 220 of capture device 200; camera apparatus), and do not teach the acquiring the depth information of the target object by the camera apparatus of the terminal device comprises: determining the depth information of the target object according to a position relationship between the target object and the at least two cameras, and a distance between the at least two cameras.
Jaszlics, working in the same field of endeavor, however, teaches the acquiring the depth information of the target object by the camera apparatus of the terminal device comprises: determining the depth information of the target object according to a position relationship between the target object and the at least two cameras (‘744; figs. 2 and 24; col. 18, ln. 34-47; Passive ranging methods are based on parallax measurements of ranging sectors (pixels) in coaxial CCD matrix cameras with parallel optical axes separated by a known baseline (FIG. 24); the range d from the passive range measurement device is d=a/(tan X1-tan X2), or for d >> a, d=a/(X1-X2) where X1 and X2 are the apparent angular increments of the pixel of interest from the optical axes of Camera 1, and Camera 2, respectively), and a distance between the at least two cameras (‘744; figs. 2 and 24; col. 18, ln. 34-47; Passive ranging methods are based on 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Jaszlics for determining the depth information of the target object according to a position relationship between the target object and the at least two cameras with the teachings of systems and methods for synthesizing virtual and real objects as taught by Walton in view of Inagi for the benefit of providing passive ranging methods based on parallax measurements to determine depth values within the real scene.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 6-9 and 11-14 have been considered but are moot because the arguments apply to the amended claims and do not reflect the current prior art references and citations used in prior art rejection presented above.

The Applicant’s arguments filed 18 February 2022 are primarily based upon the amended claim features incorporated into independent claims 1, 6 and 11.

The Examiner respectfully submits that, at the time Applicant argued against the 

Independent claims 1, 6 and 11 are rejected as shown in the first claim rejection section above and are argued as shown immediately above.

Dependent claims 2-4, 7-9 and 12-14 are rejected for being dependent upon a rejected base claim and for the additional features that they add as shown in the claim rejection sections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edward Martello whose telephone number is (571) 270-1883.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613